Citation Nr: 0313173	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He was held as a prisoner of war of the German 
government from August 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, denying entitlement to 
service connection for bladder cancer.  

During the course of a Board hearing held in Washington, DC, 
in June 2003, the veteran's representative set forth 
allegations as to the existence of clear and unmistakable 
error in a rating decision of June 2001 as a result of the 
RO's failure to assign a compensable evaluation under the 
presumptive regulations for peptic ulcer disease.  Such 
matter is not within the Board's jurisdiction for review at 
this time, but is referred to the RO for appropriate 
disposition.  It is to be noted, however, that because the 
veteran initiated an appeal of the rating assigned by the RO 
in June 2001 for peptic ulcer disease by submission to the RO 
of a notice of disagreement on October 30, 2001, without the 
subsequent issuance by the RO of a statement of the case, 
this matter is remanded as discussed below.  

At the May 2003 hearing, the veteran moved the Board to 
advance his case on the docket on the basis of his advanced 
age and illness.  Such motion was thereafter granted, 
pursuant to 38 C.F.R. § 20.900(c) (2002).  


FINDINGS OF FACT

1.  The veteran, while being held as a prisoner of war, was 
subject to multiple hardships and deprivations, the foremost 
of which was a lack of food provided by his captors.  To 
reduce hunger during captivity the veteran smoked up to three 
packages of cigarettes daily.

2.  Persuasive medical evidence is presented which indicates 
that the deprivations suffered by the veteran while held as a 
prisoner of war led to increased in-service smoking which in 
turn led to postservice onset of bladder cancer.


CONCLUSION OF LAW

Bladder cancer was incurred in service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that, prior to the veteran's initiation of his 
claim in January 2001, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), was signed into law.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA has issued regulations implementing the 
VCAA; specifically, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  In light of the Board's disposition of such 
claim in the veteran's favor, the need to undertake a review 
whether full compliance has been achieved with respect to the 
changes brought about by the VCAA is obviated.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war or during 
peacetime service after December 31, 1946, and a chronic 
disease, such as a malignant tumor, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Where a veteran is a former prisoner of war and was detained 
or interned for not less than 30 days and certain specified 
diseases, such as avitaminosis, dysentery, malnutrition, and 
any other nutritional deficiency, become manifest to a degree 
to 10 percent or more any time after such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In this instance, the veteran alleges that he developed 
bladder cancer many years after service due to his prisoner 
of war experience.  In detailed oral and written testimony 
provided, including that offered by the veteran and family 
members at a Board hearing in June 2003, it was set forth 
that he had been subject to many hardships and deprivations 
during his period of captivity from August 1944 to April 
1945.  Specific reference is made to periods of solitary 
confinement, forced marches in the snow, food shortages, 
bombing attacks, exposure to the cold and contaminants from 
coal and coke burning stoves, and unsanitary conditions 
consisting of flea and lice infestations.  Foremost among the 
many deprivations was an extreme shortage of food, 
particularly when held at the Nuremberg camp.  This 
deprivation in turn prompted the veteran to smoke three 
packages of cigarettes daily in order to reduce hunger pangs, 
as the readily available tobacco was the only substitute for 
food.  A weight loss of up to 50 pounds from the veteran's 
pre-captivity weight of 188 pounds is reported to have 
occurred during his confinement.  Frequent nocturnal 
urination occurring two or three times nightly is also 
alleged during the veteran's period of captivity.

Available service personnel records show that the veteran's 
military occupational specialty was that of a navigator, and 
that he flew 19 combat missions, including those aboard B-24 
bombers, prior to his capture by enemy German forces.  

Service medical records of the veteran were destroyed by 
fire, according to a 2001 report from the National Personnel 
Records Center, and information obtained form hospital cards 
created by the Office of the Surgeon General in no way 
identify any urinary or bladder pathology of the veteran.  

In or about 1995, the veteran was diagnosed as having bladder 
cancer.  In 1995, he underwent a cystopanendoscopy with 
resection of his bladder tumor.  During a further period of 
hospitalization in April and May 1995, a radical 
cystoprostatectomy with ileal conduit was performed for T1, 
grade III transitional cell carcinoma of the urinary bladder.  
Further medical care for management of such disorder is shown 
to have been received in the years following.  

The initial postservice VA medical examinations are shown to 
have been conducted in March 2001, pertinent findings from 
which yielded a diagnosis of bladder cancer treated with 
excision of the urinary bladder and placement of an urostomy.  

In April and October 2001 correspondence, the veteran's 
attending physician, Mark P. Schoenberg, M.D., the Director 
of Urologic Oncology at the James Buchanan Brady Urological 
Institute at Johns Hopkins Hospital, established a direct 
link between the veteran's bladder cancer and substandard 
environmental surroundings, poor sanitation, and inadequate 
nutrition he encountered while held as a prisoner of war.  
Such conditions were noted to have adversely affected the 
veteran's immune system and rendered him more susceptible to 
disease.  Dr. Schoenberg also pointed to the fact that 75 
percent of American bladder carcinomas were caused by 
smoking, with there being a dose relationship between the 
amount smoked and the likelihood of developing bladder 
carcinoma.  In the veteran's case, it was found that he was 
able to offset his hunger while a prisoner of war by using 
readily available tobacco, and that there was a strong link 
between the veteran's exposure to tobacco smoke and his 
bladder cancer.  

The only contrary evidence to Dr. Schoenberg's opinion is one 
obtained following a VA genitourinary examination in March 
2002.  That examination culminated in entry of diagnoses of 
transitional cell carcinoma of the bladder and erectile 
dysfunction secondary to surgery for bladder cancer.  The 
examining physician noted that there is a recognized 
association between cigarette smoking and bladder cancer, 
although the examiner found that no comment could be made as 
the effect of environmental factors.  In addenda to the March 
2002 report, opinions were set forth that the veteran's 
bladder cancer may be related to environmental factors, such 
as exposure to excessive cigarette smoke, but that there was 
no cause and effect relationship between the veteran's 
military experience and the development of bladder smoke 
other than through excessive smoke inhalation.  

Based on the facts shown, service medical records do not 
denote the service incurrence or aggravation of the veteran's 
bladder cancer, nor is it shown that a malignant tumor of his 
bladder was present during the one-year period following his 
discharge from service in early 1946.  There likewise is no 
showing of any disease process for which a lifetime 
presumption of service connection exists for prisoners of 
war.  It is also noteworthy that the veteran filed the 
instant claim with VA in January 2001, subsequent to the 
effective date of a statutory change enacted by Congress, 
providing that disability or death will not be service 
connected on the basis that it resulted from injury or 
disease attributable to a veteran's use of tobacco products 
during service.  See Internal Revenue Service Restructuring 
and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685 
(1998), codified at 38 U.S.C.A. § 1103 (West 2002).  

Despite the foregoing, however, persuasive medical opinion is 
offered by a leading physician in the field of urologic 
oncology, to the effect that the particular circumstances 
faced by this veteran during the course of his prisoner of 
war experience and their resulting effects were directly 
responsible for the onset of the veteran's carcinoma of the 
bladder.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
38 U.S.C.A. § 1154 (West 2002).  This physician points to 
deficient environmental surroundings, such as cold exposure, 
as well as poor sanitation and poor nutrition, as being the 
triggering factors for the veteran's deficient immune system 
and increased susceptibility to disease.  Also, there is 
credible testimony from the veteran that food was in 
extremely short supply during his internment at the Nuremberg 
camp and that the only available means to reduce his hunger 
was to smoke cigarettes, which were readily available.  
Tobacco, and specifically nicotine, suppresses appetite and 
slightly increases the basal metabolic rate.  The Merck 
Manual of Diagnosis and Therapy, Section 21, Chapter 290 
(17th ed. 1999).  

In light of the foregoing the Board finds that the veteran's 
testimony, in combination with professional medical opinions 
linking in-service smoking while in combat as a prisoner of 
war, led to the onset of his bladder cancer, outweighs an 
opinion offered without elaboration by a VA physician that 
there is no cause and effect relationship between the 
veteran's military service and his bladder carcinoma.  To 
that extent, and in due consideration of the provisions of 
38 U.S.C.A. § 5107(b), a grant of service connection for 
bladder cancer is found to be in order.  

Based on this grant of benefits, referral to the RO of the 
issue raised by the VA examination in 2002 regarding the 
existence of erectile dysfunction, secondary to bladder 
surgery, for initial consideration is warranted.  


ORDER

Service connection for bladder cancer is granted.


REMAND

On October 30, 2001, the veteran submitted to the RO a notice 
of disagreement regarding the initial rating assigned for his 
service-connected peptic ulcer disease, as effectuated by the 
RO in June 2001.  A statement of the case pertaining to that 
issue is not shown to have been thereafter prepared and 
furnished to the veteran.  As such matter is in appellate 
status, remand is required.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should reconsider the initial 
rating assigned for peptic ulcer disease.  
If the benefit sought continues to be 
denied, a statement of the case must be 
prepared and furnished to the veteran and 
his representative.  Notice is hereby 
provided to the veteran that he must 
perfect his appeal by the filing a 
substantive appeal, following the 
issuance of the statement of the case, 
were he desirous of review of that issue 
by the Board at some future point in 
time.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  No 
inference should be drawn regarding the final disposition of 
the peptic ulcer claim in question as a result of this 
action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

